Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 4, 5, 14, and 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent Pub. No. 2020/0204591).

Regarding claims 1, 11, and 20, Yang et al. teaches a method for software-based emulation of media access control security (MACsec), the method comprising: a network equipment test device including at least one processor (fig. 9, ref. num 914); a software-based emulated MACsec packet generator implemented by the at least one processor for generating a plurality of emulated MACsec packets (paragraph 0132 and 0137), each of the emulated MACsec packets including a MACsec header having a packet number field value that remains fixed across the emulated MACsec packets (paragraph 0138); a layer 1 and 2 module for transmitting the emulated MACsec packets to a device under test (DUT) configured to accept plural MACsec packets with the same MACsec packet number field value (paragraph 0041); a MACsec packet receiver for determining whether the DUT responds correctly to the emulated MACsec packets given a replay protection configuration of the DUT (paragraph 0035); and a test controller for generating test output based on a result of the determination (paragraph 0150).
Regarding claims 2 and 12, Yang et al. teaches wherein generating the emulated MACsec packets includes generating plural copies of the same emulated MACsec packet (paragraph 0163).

claims 3 and 13, Yang et al. teaches wherein generating the emulated MACsec packets includes encrypting payload and 802.1Q portions of the MACsec packets using the software-based emulated MACsec packet generator (paragraph 0039 and 0045).

Regarding claims 6 and 16, Yang et al. teaches wherein configuring the DUT to accept plural MACsec packets with the same packet number field value includes disabling replay protection functionality of the DUT (paragraph 0123).

Regarding claims 7 and 17, Yang et al. teaches wherein transmitting the emulated MACsec packets to the DUT includes transmitting the emulated MACsec packets using layer 1 and 2 hardware of a network equipment test device (paragraph 0039).

Regarding claim 8, Yang et al. teaches wherein transmitting the emulated MACsec packets to the DUT comprises transmitting the MACsec packets at line rate to the DUT (paragraph 0040).

Regarding claim 9, Yang et al. teaches wherein the generating of the emulated MACsec packets is performed using a network equipment test device (fig. 1, ref. num 130).
Regarding claims 10 and 19, Yang et al. teaches comprising: maintaining a rekey timer; detecting expiration of the rekey timer; in response to expiration of the rekey timer, changing a MACsec secure association key and association number (AN); encrypting payload portions of the emulated MACsec packets using the secure association key; transmitting the emulated MACsec packets encrypted with the changed secure association key to the DUT; receiving packets from the DUT; and determining whether the DUT correctly processed the packets encrypted using the changed secure association key (paragraph 0109).

Regarding claim 18, Yang et al. teaches wherein the layer 1 and 2 module is implemented in hardware or firmware (paragraph 0041).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433